Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
For Form PTO/SB/08B filed 5/17/2021, the Examiner has corrected the date of the sixth cited ProQuestNPL Search History from [[May 8, 2021]] to April 10, 2021 which corresponds to the date listed on the document submitted and reviewed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A SMITH whose telephone number is (571)272-6763.  The examiner can normally be reached on Monday-Friday, 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625